OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLF.
En este recurso la corte parece decir que en casos de ser-vidumbres continuas y aparentes debe presumirse conoci-miento sobre su existencia. La opinión en el caso de Pagán Rosell v. Sucn. Rivera Vélez, 38 D.P.R. 649, como yo la leo, no resuelve claramente tal cosa; tampoco Morell; ni la Corte Suprema de España, según se ña citado. Lo que es-tas autoridades resuelven más bien es que en casos de ser-vidumbres continuas y aparentes debe presumirse su cono-cimiento cuando los signos de las servidumbres son “osten-sibles e indubitados.” Disentiré como cuestión de derecho de una proposición más general.
Asumiendo que la corte estuviese haciendo aplicación so-lamente de los principios de las autoridades citadas, no en- • cuentro que los hechos del caso constituyeran los signos os-tensibles o indubitados de que habla la jurisprudencia. La prueba no me convenció de que el acueducto estuviese tan a la vista sobre el supuesto predio sirviente, que constituyera una excepción a la regla de que para perjudicar a tercero, la servidumbre debe estar inscrita.